OFFICE OF     THE   ATTORNEY GENERAL          OF TEXAS
                                    AUSTIN
 aROVERSELLERS
 AlToRNrv
        OarmIlL




lonolrble  Beyne Wtterfjeld, Cmniedoner
TIremen' 8 Penmlon Coal scion
P. a. BOX loat
Anntin, Texee
Dear Mr.    Setterfieldr          Opinion   no.   0-6583




                                                       its    entirety   em foY-




                                               y for l period of
                                               r3~ orgenleed fire
                                              n this   stete    now
                        J come within the prorlslon~ of
                        rank, whether es wholly peid,pert
                         firemen,   ehe11 be entitled to be
                 rtm mob eenioe or department end mbell
       be entitled to be peid from the Ciremen’s Relief
       end lletiremmt Fund of thet city or tom, e month-
       ly peneion eqnel to one-half   of hia ererege moath-
       ]y salary not to exoeed 8 mexlmm of One Hundred
       bailers    ($lOO.OO)   per month;    such averego     monthly
       salary to be based on the monthly ererege of hie
tlonorebleBayno Betterfield - pege 8



      celery for tbo Tlro (6) fear period preoedlng   the
      date of mob rotirennt; prorlded   ibrtber,   that
      if hiw arerage monthly celery ie Plfty DOllera
      ($60.00) or 1088 pm- month or If 8 volunteer fire-
      man rlth no sale-.   he shell bo entitled te 8




          This Beotlon repeats verbatim seotlon 6 of Chapter
i23, Acts of the Regular Session ot the 45th Loglsletnre, end
adAs that portion of the above quotation which re here nnder-
ecore& for canrenlenoe sake.
           We think It is plaln from the speoillo language of
the newly added matter to Seation 8 that the T~ogisleture ln-
tended that any ellflble end quelif'ledfiremm, who shall here
oompleted twenty yeare of lowioe  hefore reaohing  the age of
flftpflre fears, would be entitled to the certlfleete showing
suoh senioe, whether mob oospletion is before or after the
effeotlre date of senate Bill 89, provided it Is on or after
ths 1st dar of April, A. lr.1839.
            In your letter of request you refer ts Senate Bill
No.   89 sm beIn effeotlre March 23, 1946. Ke sell your etten-
tlcrnto the feat that rhlle the Bill was approved      Meroh   23,
                                                           816
                                                                7   ,
Honorable Beyne 6etterfield - Pe6* 6




1946, end shllo it llterell~ arriem the emer6eaq oleuae, It
did not reoelrs the neeerury  aeJorltyr end ~111 beOwe effeo-
tire ninety dare lftw the adJournmeat of the preeent Le6lele-
ture.




OS-Mn




 .